No. 86-05
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   1986




KIRK JOHNSON,
                Plaintiff and Appellant,


GREEN MEADOW COUNTRY CLUB, INC.,
a Montana non-profit corporation,
                Defendant and Respondent.




APPEAL FROM:    District Court of the First Judicial District,
                In and for the County of Lewis & Clark,
                The Honorable Thomas Honzel, Judge presiding.

COUNSEL OF RECORD:

       For Appellant:
                Picotte Law Firm; Carter Picotte, Clancy, Montana

       For Respondent:
                Skedd, Ashley, McCabe   &   Weingartner; J. C. Weingartner,
                Helena, Montana




                                   Submitted on Briefs: May 9, 1986
                                    Decided:      July 311 1986




                                   Clerk
Mr. Justice William E. Hunt, Sr., delivered the Opinion of
the Court.


     Appellant appeals from a summary judgment granted by the
District Court of the       First Judicial District finding that
he had      suffered no property damages and that he was not
entitled to punitive damages because of the actions of the
board of directors of a country club when it changed his
golfing handicap and sent him a letter of reprimand.
     F e affirm.
      7
     Two issues were presented to the District Court:               (1)

Does appellant have a right to a handicap that cannot be
arbitrarily changed; and (2) was appellant damaged or injured
by the actions of the board of directors whose actions in
this case included sending appellant a letter of reprimand.
     As a member of the United States Golf Association (USGA)
the Green Meadow Country Club follows the system established
by   that    organization   to   determine   the   handicap   of    its
golfers. The board of directors of the country club has
designated the club pro as the handicap committee to make the
necessary     determination of the handicap of each member.
Handicaps are determined by previous scores as reported on
properly     attested   score cards submitted to the handicap
committee.      Under the rules of the USGA handicaps may be
established arbitrarily when the members fail to turn in
properly attested cards to the committee.
     In 1984 appellant had a handicap of five.         In the summer
of that year the club pro determined that the handicap should
be lower.     On one occasion appellant had a score of 66.         This
score was     recorded in the handicap computations and was
combined with two scores of games not actually played, as
allowed     by    the USGA.         This had          the effect of reducing
appellant's handicap to zero.                    The District Court found that
a golfer has no right to a specific handicap, but rather,
must earn one in accordance with the standards and procedures
of the USGA which are used by the Montana Golf Association
and the Green Meadow Country Club.                        We agree with that
conclusion.
      The evidence shows that appellant did not comply with
the rules and turn in properly attested score cards. He left
the golf pro with no figures to calculate or certify his
handicap.         He   is not precluded              from re-establishing his
handicap at any time by turning in the required number of
properly attested score cards in accordance with the rules of
the USGA.        It was his own action, or lack of action, and not
any   act   of     the       defendant       that    lost appellant his once
established handicap and only he can do the deeds necessary
to reinstate it.
      The    second      issue involves the necessity              of notice.
Green Meadow Country Club by-laws provide that if a member is
to be suspended or terminated that person is entitled to
notice before          any    action can be           taken by   the board   of
directors.        There is no provision for notice of a letter of
reprimand.       Appellant was never suspended or terminated as a
member of the Green Meadow Country Club.                    He was, and still
is, a member of the club with all the rights and privileges
of membership.         He was sent a letter of reprimand but there
is no showing of damages as a result of that letter.
      Appellant argues that there are facts in conflict, both
material and otherwise and that summary judgment should not
have been granted.             As he views the main issue, he has a
property right in the club that has been damaged by the
letter of reprimand, and, further, the board of directors has
                                         -   3   -
no authority to send the letter.            He believes that in doing
so the directors acted in violation of Mont. Const. Art. 11,
8 5 3, 7 and 17.        In appellant's view the controversy is over
due process, not whether he wishes to have, or is entitled to
have,    any    particular     golf   handicap.     The    focus on       the
handicap is a mere sideshow according to appellant.                 However
that may be, there is still no showing of damages.
     Judge Honzel         found that there is no requirement of
notice    for    a    letter of     reprimand.     Section       10 of    the
respondent's         by-laws   require   notice    when    the    board   of
directors       is    considering     suspension   or     termination     of
membership which carries with it the loss of equity and
privileges in the facilities of the club.                 The letter does
not go that far.           The letter addressed to the appellant
states:
     The matter involving your handicap, including
     correspondance has been carefully reviewed by the
     Board of Directors of Green Meadow Country Club.
     It is our conclusion that such conduct on your part
     is prejudicial to the welfare, best interest and
     reputation of GMCC, as per section 10 of the By
     Laws.
     You may consider this letter as a reprimand for
     such conduct. Your continued membership in Green
     Meadow is contingent upon your ability to follow
     all rules and refraining from abuse of others
     including those regulating play.
     In the event you choose not to conduct yourself in
     the manner set forth above, we will accept your
     resignation and will refund your membership fee in
     accordance with the By Laws.
     Your handicap has been withdrawn in accordance with
     Section 8 of the USGA Golf Handicap System, and the
     MSGA has been so advised.
     We agree with what the Florida Court said when faced
with the same question:
         ...courts should leave to the members of a
     private social club or to the proper board to which
     the members have lawfully delegated that power, the
     right to determine whether the action of a member
     has been such that, in the opinion of such Board,
     it would interfere with the pleasant, friendly,
     congenial social relationship between members. In
     the absence of a clear allegation and convincing
     proof, if the case reaches that stage, of fraud or
     bad faith, the action of the members or duly
     delegated board shall not be reviewed by the
     courts.
Everglades Protective Syndicate v. Makinney (Fla. App. 1980),
391 So.   2d 262, 265, citing    State ex rel. Barfield v.
Florida Yacht Club (Fla. App. 1958), 106 So. 2d 207, 211.
     The summary judgment of the District Court is affirmed.




We Concur:
 n